DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9, 11, and 13-18 are pending.
	Claims 10, 12, and 19 are cancelled.
	Claims 1-8 are withdrawn as being drawn to non-elect groups or species.
	Claims 11 and 13-18 are currently amended.
	Claims 11 and 13-18 are currently under consideration to the extent that they read upon Applicant’s elected species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fascina et al (SciELO).
	Fascina teaches giving broiler chickens a combination of a basal diet (i.e. chicken feed), lipid source (and specifically bovine tallow and/or soybean oil), and ferric oxide (see entire document, for instance, Title, page 3 of 11, third and fourth .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 13-18 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Piva et al (US 2004/0009206), Kerr et al (US 2010/0003368) (both IDS References), and Nutrient Requirements for Poultry (1994).
	Piva teaches a composition that is used as an addition of additional active substances for animal food (see entire document, for instance, Abstract).  The animal is 
	Piva, while teaching the addition of active agents to animal food, and teaching the use of a lipid matrix to transport active agents, does not directly indicate that said active agents include the instantly claimed vitamins, minerals, and amino acids.
	Kerr et al teaches a supplement for animal feed comprising a probiotic component that is coated with a cocoa butter (or equivalent) coating (see entire document, for instance, Abstract, [0083], [0087]).  The cocoa butter equivalents are taught as including palm oil, soybean oil, rapeseed oil, etc. (see entire document, for instance, [0053]).  The probiotic component is taught as being selected from the group including zinc, folic acid, and tryptophan (see entire document, for instance, [0075] and [0076]).  
	Nutrient Requirements for Poultry teaches that the requirements for poultry nutrition include particular, specified amounts of zinc, tryptophan, and folic acid (see entire document, for instance, Tablet on page 20 which lists requirements).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize the probiotic component, including zinc, folic acid, and tryptophan, of Kerr within the lipid matrix of Piva.  One would have been motivated to do so since Kerr teaches that zinc, folic acid, and tryptophan are useful active agents for supplementation to animal feed, wherein Piva is teaching the use of a lipid matrix for the delivery of active agents to birds and pets.  There would be a 
	It further would have been obvious to one of ordinary skill in the art to optimize the amount of tryptophan, zinc, and folic acid in the composition of Piva and Kerr in light of the nutritional requirement amounts for poultry taught by Nutrition Requirements for Poultry.  One would have been motivated to optimize the amount of tryptophan, zinc, and folic acid in order to ensure that the poultry were receiving the appropriate amount of nutrition necessary to be healthy.  It is noted that MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” Further, MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611